This opinion is subject to administrative correction before final disposition.




                              Before
               DEERWESTER, ATTANASIO, and HACKEL
                     Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                   Eric J. ALAMOROSARIO
           Hospital Corpsman First Class (E-6), U.S. Navy
                            Appellant

                             No. 202200124

                        _________________________

                         Decided: 13 October 2022

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                              Military Judge:
                             Kimberly. J. Kelly

 Sentence adjudged 17 February 2022 by a special court-martial con-
 vened at Naval Air Station Pensacola, Florida, consisting of a military
 judge sitting alone. Sentence in the Entry of Judgment: reduction to
 E-1, confinement for sixty days, and a bad-conduct discharge.

                            For Appellant:
                Captain Kimberly D. Hinson, JAGC, USN

                        _________________________

      This opinion does not serve as binding precedent under
            NMCCA Rule of Appellate Procedure 30.2(a).

                        _________________________
              United States v. Alamorosario, NMCCA No. 202200124
                               Opinion of the Court

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. 1
   The findings and sentence are AFFIRMED.


                                     FOR THE COURT:




                                     S. TAYLOR JOHNSTON
                                     Acting Clerk of Court




   1   Articles 59 & 66, Uniform Code of Military Justice, 10 U.S.C. §§ 859, 866.


                                            2